DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant has amended the claims as recited in all of the independent claims. This Final action introduces a new ground of rejection in view of the amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 16, 17, 20, 21, 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (Pub No.: 2018/0368199) in view of Qin et al. (Pub No.: 2020/0052853).
Regarding claim 20, Zeng et al. discloses a user equipment (UE) (see UE 106 in fig. 3) for wireless communication, comprising: a memory (see memory 306 in fig. 3); and one or more processors (see processor 302 in fig. 3) operatively coupled to the memory, the memory and the one or more processors configured to: 
determine a transmission gap for a set of transmissions including a first type of transmission and a second type of transmission (Zeng et al. see fig. 16a guard 1, guard 2; para. 0131, 0147; NR uplink sub-frames directly subsequent to LTE uplink sub-frames (e.g., sub-frames 1, 4, and 7) may include a guard period at a start of the sub-frame whereas NR uplink sub-frames directly preceding LTE uplink sub-frames (e.g., sub-frames 2, 5, and 8) may include a guard period at an end of the sub-frame.). The wireless device may receive/determine the allocation including one or more guard periods; and 
transmit at least one transmission, of the set of transmissions, in accordance with the transmission gap for the set of transmissions based at least in part on determining the transmission gap for the set of transmissions (Zeng et al. see fig. 16a guard 1, guard 2; para. 0131, 0147; NR DL, NR UL, LTE UL are transmitted in accordance with the Guard 1 and Guard 2).

Qin et al. from the same or similar fields of endeavor discloses the feature wherein the transmission gap is determined based on an antenna parameter (Qin et al. see fig. 6; para. 0278). Thus, in the teaching of Qin et al., the symbol 9 (i.e., the transmission gap) is determined for different transmissions, based on antenna group/parameter (e.g., antennas 0-3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Zeng et al. and to implement with the feature as taught by Qin et al. to determine a transmission gap for two transmission based on antenna group/parameter.
The motivation would be to improve performance of a terminal.
Claim 1 is rejected similarly to claim 20.
Regarding claim 27, Zeng et al. discloses a base station (BS) (see BS 102, fig. 4) for wireless communication, comprising: a memory (see memory 460 in fig. 4); and one or more processors (see processor 404 in fig. 4) operatively coupled to the memory, the memory and the one or more processors configured to: 
transmit information identifying at least one of a numerology parameter associated with a first type of transmission and a second type of transmission, or an antenna parameter (Zeng et al. see fig. 16a; para. 0131; LTE and NR communications may be scheduled using the same numerology (e.g., 15 kHz subcarrier spacing)). In other words, the same numerology is scheduled or allocated for the LTE and NR communications; and 
receive at least one transmission, of a set of transmissions including a first type of transmission and a second type of transmission, in accordance with a transmission gap for the set of transmissions (Zeng et al. see fig. 16a guard 1, guard 2; para. 0131, 0147; NR uplink sub-frames directly subsequent to LTE uplink sub-frames (e.g., sub-frames 1, 4, and 7) may include a guard period at a start of the sub-frame whereas NR uplink sub-frames directly preceding LTE uplink sub-frames (e.g., sub-frames 2, 5, and 8) may include a guard period at an end of the sub-frame.). As illustrated in fig. 16A, base station receives the NR UL, LTE UL in accordance with the Guard 1 and Guard 2).
However, Zeng et al. does not explicitly disclose the feature wherein the transmission gap for the set of transmissions associated with the at least one of a numerology parameter associated with a first type of transmission and a second type of transmission, or an antenna parameter.
Qin et al. from the same or similar fields of endeavor discloses the feature wherein the transmission gap is determined based on an antenna parameter (Qin et al. see fig. 6; para. 0278). Thus, in the teaching of Qin et al., the symbol 9 (i.e., the transmission gap) is determined for different transmissions, based on antenna group/parameter (e.g., antennas 0-3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Zeng et al. and to implement with the feature as taught by Qin et al. to determine a transmission gap for two transmission based on antenna group/parameter.
The motivation would be to improve performance of a terminal.
Claim 16 is rejected similarly to claim 27.
	Regarding claim 2, 17, 21, 28, Qin et al. discloses the feature wherein the antenna parameter relates to at least one antenna selected for the set of transmissions (Qin et al. see fig. 6; para. 0278).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Zeng et al. and to implement with the feature as taught by Qin et al. wherein the antenna group relates to the antenna selected for a set of transmissions.
.

Claims 3, 4, 18, 19, 22, 23, 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (Pub No.: 2018/0368199) in view of Qin et al. (Pub No.: 2020/0052853) as applied to claim 1, 16, 20, or 27 above, and further in view of Kim et al. (Pub No.: 2019/0159266).
Regarding claims 3, 18, 22, 29, Zeng et al. in view of Qin et al. does not explicitly disclose the feature wherein the transmission gap for the set of transmissions is between a physical uplink control channel transmission and a sounding reference signal transmission.
Kim et al. from the same or similar fields of endeavor discloses the feature wherein the transmission gap for the set of transmissions is between a physical uplink control channel transmission and a sounding reference signal transmission (Kim et al. see para. 0202).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Zeng et al. in view of Qin et al. and to implement with the feature as taught by Kim et al. to separate a SRS and a PUCCH by a transmission gap.
The motivation would be to reduce transmission error.
Regarding claims 4, 19, 23, 30, Kim et al. discloses the feature wherein the transmission gap for the set of transmissions is between a physical uplink shared channel transmission and a sounding reference signal transmission (Kim et al. see para. 0202).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Zeng et al. in view of Qin et al. and to implement with the feature as taught by Kim et al. to separate a SRS and a PUSCH by a transmission gap.
The motivation would be to reduce transmission error.

Claims 5, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (Pub No.: 2018/0368199) in view of Qin et al. (Pub No.: 2020/0052853) as applied to claim 1 or 20 above, and further in view of Yang et al. (Pub No.: 2019/0364449).
Regarding claims 5, 24, Zeng et al. in view of Qin et al. does not explicitly disclose the feature wherein the transmission gap for the set of transmissions is selected as a largest of a plurality of candidate transmission gaps.
Yang et al. from the same or similar fields of endeavor discloses the feature wherein the transmission gap for the set of transmissions is selected as a largest of a plurality of candidate transmission gaps (Yang et al. see fig. 10; para. 0025, 0107).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Zeng et al. in view of Qin et al. and to implement with the feature as taught by Yang et al. to have different gap sizes with different data transmission sizes.
The motivation would be to provide transmission reliability.

Claims 6, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (Pub No.: 2018/0368199) in view of Qin et al. (Pub No.: 2020/0052853) and Yang et al. (Pub No.: 2019/0364449) as applied to claim 5, 24 above, and further in view of Singh et al. (Pub No.: 2014/0016620).
Regarding claims 6, 25, Zeng et al. in view of Qin et al. and Yang et al. does not explicitly disclose the feature wherein the plurality of candidate transmission gaps relate to a plurality of use cases associated with the sounding reference signal parameter.
Singh et al. from the same or similar fields of endeavor discloses the feature wherein the plurality of candidate transmission gaps relate to a plurality of use cases associated with the sounding reference signal parameter (Singh et al. see fig. 6; fig. 10; para. 0082, 0103).

The motivation would be to provide transmission reliability.

Claims 7, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (Pub No.: 2018/0368199) in view of Qin et al. (Pub No.: 2020/0052853), Yang et al. (Pub No.: 2019/0364449) and Singh et al. (Pub No.: 2014/0016620) as applied to claim 6, 25 above, and further in view of Liu (Pub No.: 2019/0173607).
Regarding claims 7, 26, Zeng et al. in view of Qin et al., Yang et al. and Singh et al. does not explicitly disclose the feature wherein the sounding reference signal parameter is related to at least one of an uplink codebook precoding parameter, an uplink non-codebook precoding parameter, an uplink analog beamforming parameter, or an uplink antenna switching parameter.
Liu from the same or similar fields of endeavor discloses the feature wherein the sounding reference signal parameter is related to at least one of an uplink codebook precoding parameter, an uplink non-codebook precoding parameter, an uplink analog beamforming parameter, or an uplink antenna switching parameter (Liu see para 0004).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Zeng et al. in view of Qin et al., Yang et al. and Singh et al. and to implement with the feature as taught by Liu where the SRS is related to a codebook precoding parameter.
The motivation would be to provide transmission efficiency.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (Pub No.: 2018/0368199) in view of Qin et al. (Pub No.: 2020/0052853) as applied to claim 1 above, and further in view of Terry et al. (Pub No.: 2011/0292854).
Regarding claim 9, Zeng et al. in view of Qin et al. does not explicitly disclose the feature wherein the UE is configured to omit the transmission gap for the set of transmissions based at least in part on determining the transmission gap.
Terry et al. from the same or similar fields of endeavor discloses the feature wherein the UE is configured to omit the transmission gap for the set of transmissions based at least in part on determining the transmission gap (Terry et al. see para. 0202).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Zeng et al. in view of Qin et al. and to implement with the feature as taught by Terry et al. to ignore scheduling gap.
The motivation would be to provide transmission efficiency. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (Pub No.: 2018/0368199) in view of Qin et al. (Pub No.: 2020/0052853) as applied to claim 1 or 20 above, and further in view of Singh et al. (Pub No.: 2014/0016620).
Regarding claim 10, Zeng et al. in view of Qin et al. does not explicitly disclose the feature wherein the transmission gap is selected from a plurality of candidate transmission gaps corresponding to a plurality of sounding reference signal parameters.
Singh et al. from the same or similar fields of endeavor discloses the feature wherein the transmission gap is selected from a plurality of candidate transmission gaps corresponding to a plurality of sounding reference signal parameters (Singh et al. see fig. 10; para. 0082, 0103).

The motivation would be to provide transmission reliability.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (Pub No.: 2018/0368199) in view of Qin et al. (Pub No.: 2020/0052853) as applied to claim 1 or 20 above, and further in view of Hakola et al. (Pub No.: 2018/0048511).
Regarding claim 13, Zeng et al. in view of Qin et al. does not explicitly disclose the feature wherein the UE is configured to determine the transmission gap based at least in part on an uplink channel configuration for a channel of the set of transmissions.
Hakola et al. from the same or similar fields of endeavor discloses the feature wherein the UE is configured to determine the transmission gap based at least in part on an uplink channel configuration for a channel of the set of transmissions (Hakola et al. see para. 0009).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Zeng et al. in view of Qin et al. and to implement with the feature as taught by Hakola et al. to determine a transmission gap based on uplink channel configuration.
The motivation would be to provide transmission reliability.


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (Pub No.: 2018/0368199) in view of Qin et al. (Pub No.: 2020/0052853) and Hakola et al. (Pub No.: 2018/0048511) as applied to claim 13 above, and further in view of Tang (Pub No.: 2014/0241295).
Regarding claim 14, Zeng et al. in view of Qin et al. and Hakola et al. does not explicitly disclose the feature wherein the uplink channel configuration includes at least one of a type of the channel or a format of the channel.
Tang from the same or similar fields of endeavor discloses the feature wherein the uplink channel configuration includes at least one of a type of the channel or a format of the channel (Tang see para. 0007).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Zeng et al. in view of Qin et al. and Hakola et al. and to implement with the feature as taught by Tang to include channel format in the uplink channel configuration. 
The motivation would be to provide transmission efficiency.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (Pub No.: 2018/0368199) in view of Qin et al. (Pub No.: 2020/0052853) and Hakola et al. (Pub No.: 2018/0048511) as applied to claim 13 above, and further in view of Kim (Pub No.: 2019/0387548), hereinafter referred as Kim1.
Regarding claim 15, Zeng et al. in view of Qin et al. and Hakola et al. does not explicitly disclose the feature wherein the uplink channel configuration is related to at least one of a size of a payload conveyed using the channel or a waveform of the channel.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Zeng et al. in view of Qin et al. and Hakola et al. and to implement with the feature as taught by Kim1 to include size information of the payload in the configuration of the uplink channel.
The motivation would be to provide transmission efficiency.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (Pub No.: 2018/0368199) in view of Qin et al. (Pub No.: 2020/0052853) as applied to claim 1 or 20 above, and further in view of Yi et al. (Pub No.: 2019/0229867).
Regarding claim 31, Zeng et al. in view of Qin et al. does not explicitly disclose the feature wherein determining the transmission gap based on the numerology parameter comprises using a first transmission gap if the numerology parameter is Page 6 of 11Customer No: 23696within a first subcarrier spacing range or using a second transmission gap if the numerology parameter is within a second subcarrier spacing range.
Yi et al. from the same or similar fields of endeavor discloses the feature wherein determining the transmission gap based on the numerology parameter comprises using a first transmission gap if the numerology parameter is Page 6 of 11Customer No: 23696within a first subcarrier spacing range or using a second transmission gap if the numerology parameter is within a second subcarrier spacing range (Yi et al. see para. 0119; If guard band is defined based on the given numerology, the guard band size may be increased, particularly with larger subcarrier spacing. Thus, guard band may be defined based on the lowest subcarrier spacing or reference numerology where the RB boundary of the given numerology is not affected by the guard band (i.e. FIG. 9-(d) or FIG. 9-(g)).)

The motivation would be to provide transmission efficiency.

Allowable Subject Matter
Claims 8, 11, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413.  The examiner can normally be reached on Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/KAN YUEN/Primary Examiner, Art Unit 2464